PER CURIAM.
Motion granted, and the following questions certified: First. Was it the purpose of the statute to permit a relator assessed for a special franchise to challenge that assessment as unequal, upon the ground that such special franchise was assessed at a greater ratio of value than was ■ the real property upon the roll assessed by the local assessors? Second. Has the Supreme Court, in this proceeding, after the filing of the return by the state board of tax commissioners and the trial of the issue, raised by such return, and before .final decision thereon, power to amend the order directing the writ so as to- direct that the writ shall run to the board of assessors of the city of Rochester, upon their application, as well as to the state board of tax commissioners? Third. If the first and second questions shall be answered “Yes,” has the Supreme Court power, in this proceeding, to direct tho assessors of the city of Rochester to file a return, and authorize them to therein put in issue and raise and litigate the question whether the other real property upon the same roll, upon which the assessment of the relator’s special franchise appears, was or was not assessed at its full and true value ? Fourth. If the first, second, and third questions shall be answered “Yes,” has the Supreme Court power, in this proceeding, to permit the assessors of the city of Rochester to raise by their return and litigate the question whether the state board of tax commissioners have, in the assessment of the relator’s special franchise, assessed the same at its full and true value, or at a sum less than its full and true value?